   Case 20-01004         Doc 43      Filed 06/10/20 Entered 06/10/20 11:02:12              Desc Main
                                       Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MAINE

   In re:
                                                        Chapter 11
   Terrance J. McClinch,                                Case No. 18-10568

                            Debtor



   Joseph A. Palsa, in his Capacity as Trustee
   Under the Arthur L. McClinch Trust Dated
   April 3, 1981,
                                                        Adv. Proc. No. 20-1004
                            Plaintiff,

     v.

   Terrance J. McClinch,

                            Defendant

                            ORDER DENYING MOTION TO STRIKE

          The Defendant has filed a Motion to Strike Certain Statements in Plaintiff’s Brief Opposing

Bifurcation of Proceedings [Dkt. No. 33] (the “Motion”). According to the Defendant, the

Plaintiff’s brief contains statements that are: (1) false; (2) inappropriate; (3) irrelevant; (4)

impertinent; (5) scandalous; (6) defamatory; (7) immaterial; (8) wild; and (9) baseless.

          The Defendant invokes Fed. R. Civ. P. 12(f), which applies only to pleadings. See Wright

& Miller, 5C Fed. Prac. & Proc. Civ. § 1380 (3d ed.) (“Rule 12(f) motions only may be directed

towards pleadings as defined by Rule 7(a); thus motions, affidavits, briefs, and other documents

outside the pleadings are not subject to Rule 12(f).”). Because the Plaintiff’s Brief Opposing

Bifurcation of Proceedings [Dkt. No. 31] (the “Plaintiff’s Brief”) is not a pleading, see Fed. R. Civ.

P. 7(a); Fed. R. Bankr. P. 7007, Rule 12(f) does not apply. That alone is a basis for denying the
   Case 20-01004       Doc 43     Filed 06/10/20 Entered 06/10/20 11:02:12             Desc Main
                                    Document     Page 2 of 2



Motion.

       Further, even if Rule 12(f) could provide a basis for striking the challenged portions of the

Plaintiff’s Brief, the Court would not exercise its discretion to do so. Rule 12(f) provides that the

court “may strike . . . any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

P. 12(f). Rule 12(f) is not concerned with truth or falsity, and is not directly concerned with

relevance. Other parts of the Federal Rules of Civil Procedure are designed to ensure that

statements made in papers filed in court bear sufficient hallmarks of truth. And relevance is a

foundational concept in the Federal Rules of Evidence. But the Motion invokes Rule 12(f) and

only Rule 12(f).

       Immaterial, impertinent, or scandalous matter may be stricken under Rule 12(f). That said,

motions to strike are generally disfavored, see 5C Fed. Prac. & Proc. Civ. § 1380; accord Redmond

v. Yachting Solutions, LLC, No. 2:17-CV-292-GZS, 2018 WL 1075030, at *3 (D. Me. Feb. 27,

2018), and they are “are not typically granted without a showing of prejudice to the moving party.”

Lewis v. Kennebec Cnty., No. 1:16-cv-00559-JAW, 2017 WL 6549758, at *3 (D. Me. Dec. 22,

2017) (quotation marks omitted). There has been no showing of prejudice here. In issuing the

Rule 16(b) scheduling order, the Court was not influenced, in any way, by the challenged

statements in the Plaintiff’s Brief. And the statements are not sufficiently scandalous to warrant

striking them from the record at this point.

       The Motion is therefore DENIED.


 Date: June 10, 2020

                                               _______________________
                                               Michael A. Fagone
                                               United States Bankruptcy Judge
                                               District of Maine
